i          i        i                                                                             i        i       i




                                    MEMORANDUM OPINION


                                              No. 04-09-00262-CR

                                            IN RE Jesus SUTTLES

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 7, 2009, relator Jesus Suttles filed a petition for writ of mandamus, seeking to

compel the trial court to order the production of TDCJ mail logs. The court has considered relator’s

petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, relator’s

petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

                                                                        PER CURIAM

DO NOT PUBLISH




          … This proceeding arises out of Cause No. 2003-CR-1796, styled State v. Jesus Suttles, in the 144th Judicial
           1

District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.